DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first 
inventor to file provisions of the AIA .


Status of Claims
This action is in reply to the remarks filed on July 1, 2022.
Claim(s) 8 and 15 have been amended and are hereby entered.
Claim(s) 24 and 25 have been added.
Claim(s) 1-4 and 23 have been canceled.
Claims 19-22 have been withdrawn.
Claim(s) 5-18 and 24-25 are currently pending and have been examined. 
This action is made Non-Final.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 5 was rejected on the ground of non-statutory double patenting as being unpatentable over claim 1 of US Patent No. 10,853,885.  Although the claims at issue are not identical, they are not patentably distinct from each other because both cases are concerned with a method and system for offering a protection policy for a mobile device.  Claim 1 of US Patent No. 10,853,885 teaches the limitations in instant claim 5 of providing an application to the device, wherein the application is configured to cause the device to test a plurality of functional aspects of the device…; receiving, by the server, a risk associated with providing one or more offers…; calculating…a risk associated with providing one or more offers for protecting the device…; determining…whether to provide an offer…; providing…the offer based on a determination that the offer is to be provided.  Claim 1 of US Patent No. 10,853,885 does not teach generating and sending the test results to a server.  However, instant claim 5 would have been an obvious variation of the invention defined in claim 1 of US Patent No. 10,853,885 because it would have been obvious to a person having ordinary skill in the art at the time of filing to “…create a new and useful method for offering an insurance policy for a mobile device…” (Wooldridge et al, col 1, lines 45-50).

 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 5-18 and 24-25 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claim(s) 5-18 and 24-25 are directed to a system, method, or product, which are/is one of the statutory categories of invention.  (Step 1: YES).

The Examiner has identified independent system claim 12 as the claim that represents the claimed invention for analysis and is similar to independent method Claim 5.  Claim 12 recites the following limitations:
calculating a risk associated with providing one or more offers for the device based on the test results; 
determining whether to provide an offer relating to the device based on the risk; 
The broadest reasonable interpretation of these limitations covers performance of the limitations as fundamental economic principles or practices.  If the limitations, under their broadest reasonable interpretation, cover performance of the limitation as a fundamental economic principle or practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  The one or more processors, device, application, server, and computer-readable medium in Claim 12 are just applying generic computer components to the recited abstract limitations.  The recitation of generic computer components in a claim does not necessarily preclude that claim from reciting an abstract idea. Claim(s) 5 is also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims recite an abstract idea)

This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of one or more processors configured to communicate with an application on a device, wherein the application is configured to cause the device to test a plurality of functional aspects of the device and to generate test results, wherein the application is configured to cause the device to send the test results to a server; and a computer-readable medium storing instructions that when executed cause the one or more processors to perform operations comprising: receiving the test results from the device; and providing, by the server, the offer based on a determination that the offer is to be provided.  The computer hardware/software is/are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, claim(s) 5 and 12 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Accordingly, these additional elements do not change the outcome of the analysis when considered separately and as an ordered combination.  Thus, claim(s) 5 and 12 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  

Dependent claims further define the abstract idea that is present in their respective independent claim(s) 5 and 12 and thus correspond to certain methods of organizing human activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Thus, claim(s) 5-18 and 24-25 are not patent-eligible.


Prior Art Analysis
The cited references of Bohanek (7,974,861) and McCabe (7,386,463) do not disclose, teach, or suggest the claimed invention.  Bohanek teaches a method for insuring digital assets against loss.  McCabe teaches a method of providing data protection services.  However, the prior art of record fails to anticipate or render obvious the claimed limitations of providing an application to the device, wherein the application is configured to cause the device to test a plurality of functional aspects of the device and to generate test results, wherein the application is configured to cause the device to send the test results to a server; and calculating, by the server, a risk associated with providing one or more offers for protecting the device based on the test results, as recited in claim 5.  The prior art of record also fails to anticipate or render obvious the claimed limitations of a system comprising: one or more processors configured to communicate with an application on a device, wherein the application is configured to cause the device to test a plurality of functional aspects of the device and to generate test results, wherein the application is configured to cause the device to send the test results to a server; and calculating a risk associated with providing one or more offers for the device based on the test results, as recited in claim 12.  For these reasons, claims 5-18 and 24-25 are deemed to be allowable over the prior art of record.  
                                                                                                                                                                                    

Conclusion
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. Cassett et al (US 2010/0064379) discloses remotely diagnosing unauthorized hardware changes on a mobile device.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN O PRESTON whose telephone number is (571)270-3918. The examiner can normally be reached 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL ANDERSON can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN O PRESTON/Examiner, Art Unit 3698
August 25, 2022

/Mike Anderson/Supervisory Patent Examiner, Art Unit 3698